DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 8/29/2022. Claims 1, 10, 15, 19, 20, 27 and 28 have been amended. Claims 12 and 25 have been canceled, while claim 29 has been added. Claims 1-3, 6, 7, 10, 11, 13-15, 19-23 and 26-29 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-3, 6, 7, 10, 11, 13-15, 19-23 and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-3, 6, 7, 10, 11, 13 and 14 are directed to a database system implemented using a server system, method claims 15, 19, 21-23, 26, 28 and 29 are directed to a series of steps, and computer-readable storage medium claims 20 and 27 are directed to comprising computer program instructions. Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite scheduling tasks, including processing, ascertaining, scheduling, determining and initiating steps.  
The limitations of processing, ascertaining, scheduling, determining and initiating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components. Additionally, it is noted that the method claims do not recite any generic computer components.  
Specifically, the claim elements recite processing a first request for a first service; ascertaining a first time period from receipt of the first request and within which one or more tasks associated with the first request are expected to be completed, scheduling at least a first task associated with the first request based, at least in part, on a first set of one or more scheduling constraints; processing a second request for a second service; ascertaining a second time period from receipt of the second request and within which one or more tasks associated with the second request are expected to be completed, scheduling at least a second task associated with the second request based, at least in part, on a second set of one or more scheduling constraints, determining that the first task has been scheduled for a first date that is after the first time period, determining that the second task has been scheduled for a second date that is after the second time period; determining a common cause why at least a threshold number of requests were not scheduled with tasks to be completed within corresponding time periods, the common cause being associated with at least one scheduling constraint that is shared by the first set of one or more scheduling constraints and second set of one or more scheduling constraints; and automatically initiating an action pertaining to the at least one scheduling constraint, the action including one or more of removing the at least one scheduling constraint, or modifying the at least one scheduling constraint.
That is, other than reciting a database system implemented using a server system and a network, the claim limitations merely cover managing personal behavior, relationships or interactions between people, including following rules, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a database system implemented using a server system and a network.  The database system implemented using a server system and a network in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a database system implemented using a server system and a network amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe each request and the at least one scheduling constraint. Claims 6 and 7 recite additional generating and ascertaining steps. Claims 10, 11 and 13-14 recite additional modifying, processing, generating, recommending, and estimating steps. Similarly, claims 19, 21-23 and 27 recite additional details that further restrict/define the abstract idea. Claims 28 and 29 recite additional generating, processing and scheduling steps. However, the claim language does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a database system implemented using a server system and a network.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0108 of the specification, “Processing device 202, shown in Fig. 2, may include at least one processor configured to execute computer programs, applications, methods, processes, or other software to perform embodiments described in the present disclosure. For example, the processing device may include one or more integrated circuits, microchips, microcontrollers, microprocessors, all or part of a central processing unit (CPU), graphics processing unit (GPU), digital signal processor (DSP), field programmable gate array (FPGA), or other circuits suitable for executing instructions or performing logic operations. The processing device may include at least one processor configured to perform functions of the disclosed methods such as a microprocessor manufactured by Intel TM. The processing device may include a single core or multiple core processors executing parallel processes simultaneously.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues he claims do not recite a judicial exception such as a mathematical relationship, formula, or calculation. The claims also do not recite a mental process because the process cannot be performed in the human mind. The claims also do not recite a method of organizing human activity. 
Even if the claims are interpreted as being directed to an abstract idea, Applicant submits that the claims recite "significantly more." Applicant respectfully submits that the claims are directed to a particular solution for automatically improving operation of a system that schedules task. More particularly, the system automatically identifies and either modifies or removes scheduling constraints identified as a common cause for scheduling tasks outside the optimal time periods. Therefore, Applicant respectfully submits that the claims recite "significantly more."
The claimed invention enables problematic (e.g., unduly narrow) scheduling constraints applied by a system to be automatically identified and either modified or removed. By updating constraints/rules that have been identified as problematic, a greater number of tasks can be scheduled by the system. Therefore, this increases the efficiency with which tasks can be scheduled. For example, claims 10, 19, and 27 recite applying a modified scheduling constraint. By applying the modified scheduling constraint, it is possible to schedule an additional task that would not have been scheduled using the constraint that had been replaced. The Examiner respectfully disagrees.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite scheduling tasks, including processing, ascertaining, scheduling, determining and initiating steps.  
Specifically, Applicant’s specification recites “One aspect of process management involves matching available resources to the tasks to be performed by or within an organization. In the service providers industry, for example, the main resources are the service professionals (such as field technicians, help desk or customer service operators, insurance assessors, business consultants, etc.) and their available work hours” (¶ 003).
 “Reference is now made to Fig. 1, which shows an example of a system 100 for scheduling tasks to field professionals 110. In one embodiment, system 100 may represent a computer-based system that may include computer system components, desktop computers, workstations, tablets, handheld computing devices, memory devices, and/or internal network(s) connecting the components. System 100 may include or be connected to various network computing resources (e.g., servers, routers, switches, network connections, storage devices, etc.) necessary to support the services provided by system 100. In one embodiment, system 100 may include a customer service unit 120 configured to receive a set of requests for on-site technical assistance from users 130 and/or directly from loT devices 140. Customer service unit 120 may also schedule appointments with field professionals 110 for providing the on-site service based on the availability of with field professionals 110 and system constraints. In another embodiment, system 100 may include a task scheduling unit 150 for processing the received requests in view of the existing schedule of tasks and provide recommendations for appointments that enable greater optimization of scheduling all the field professionals as a whole. In another embodiment, system 100 may provide service provider 160 statistics based on an analysis of information reflective of the service performances. Network 170 may facilitate communications and data exchange between different system components and the different entities associated with system 100. ” (¶ 0101).
That is, other than reciting a database system implemented using a server system and a network, the claim limitations merely cover managing personal behavior, relationships or interactions between people, including following rules, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a server system and a network.
The server system and a network in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a server system and a network).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 25, 2022